Title: From Benjamin Franklin to Jonathan Williams, Jr., 30 November 1777
From: Franklin, Benjamin
To: Williams, Jonathan Jr.


Dear Nephew
Passy, Nov. 30. 1777.
I have now receiv’d the Bill from Mr. Chaumont accepted. The Acceptance is in these Words Accepté pour payer des fonds qui me seront remis a cet effet, Le Ray de Chaumont. He tells me that you may act upon this in relieving Capt. Babson and his People to the Amount including what they have already had from you. There seems however some Caution in his Mode of Acceptance, as if intended to guard himself against the Obligation of paying the Bill in case he does not receive the Fonds. But I suppose that by the Law of Merchants, the Acceptance is valid notwithstanding that Reserve: and I think you may venture to act upon it.
Mr. Mountendoin has mention’d to me a propos’d Partnership with his Nephew. I am told that you and Mr. Moylan have agreed with Messrs. Gourlade &c. You can in these Affairs judge best for yourself. I understand them too little to be capable of advising you.
M. Chau. advises your continuing your Demand for the whole. He writes.
My Letter to Mrs. Stevenson with the Order for £55 it seems miscarried. Mr. Mountendoin did not find her in London. His Nephew was inform’d she was at Cheam in Surry and sent the Letter thither per Post. She was probably at Euell, (which is near Cheam) and not being known at the Euell Post Office, the Letter was not delivered to her. I shall write and send another Bill. I am ever Your affectionate Uncle
B Franklin

PS Let Capt. Babson know that I receiv’d his Letters and have done all I can for him. That we shall endeavour to obtain the whole Value: but it will be a Work of Time, And that he must be careful how he attempts to put his mad Threats of making Reprisals in Execution unless he has a mind to hazard being hang’d for Piracy.

 
Addressed: A Monsieur / Monsieur Williams / Negociant / à Nantes
Endorsed: Dr. Franklin Passy 30th Novr 1777 informing that my Bill on Mr. de Chaumont for 50.000 is accepted—manner of it—opinion that I may safely act upon it.
